Exhibit 10(d)(vi)

 

[NORTHROP GRUMMAN LETTERHEAD]

 

[DATE]

 

[NAME]

[ADDRESS]

 

Re:    Stock Option and RPSR Retirement Enhancement

 

Dear [NAME]:

 

We are pleased to announce an enhanced stock option and RPSR retirement benefit
for officers whose mandatory retirement date will occur before they have
attained 10 years of service with the company. The terms of the enhancement are
outlined below.

 

Retirement Provisions in General.    The company’s stock option and RPSR grants
offer more favorable termination of employment provisions to those employees who
retire upon or after attaining age 55 with at least 10 years of service to the
company. The provisions of the awards generally provide that, in the event of
such a retirement, RPSRs vest on a pro-rated basis, the next installment of any
unvested stock option vests, and vested stock options remain exercisable until
the later of the fifth anniversary of the retirement date or the expiration of
the options. The special retirement provisions generally apply with respect to a
particular award only if the employee’s retirement date is at least six months
after the date of grant of the award (otherwise, the normal termination of
employment rules apply with respect to that grant).

 

Enhanced Retirement Benefit.    Over the past few years, the company has had
several strategic hires in its officer group with many of these individuals
having long careers in the military or elsewhere. Because these individuals
joined Northrop Grumman late in their careers and the company maintains a
mandatory retirement policy for officers, these executives are precluded from
achieving the 10 years of service necessary to receive any form of retirement
treatment with respect to their stock options and RPSRs. To provide additional
retention incentives, and also to recognize the past service of these
executives, the Board of Directors approved a change in the terms of the
company’s stock option and RPSR grants. Under the new retirement provisions, if
you are subject to the company’s mandatory retirement policy for officers and
you retire at the mandatory retirement age under that policy but do not have at
least 10 years of service as of your retirement date, you will be covered by the
retirement provisions of your stock options and RPSRs as though you retired at
or after age 55 with at least 10 years of service.

 

Please note that the six-month minimum service rule continues to apply. That is,
in order for the retirement enhancement to apply with respect to a particular
award, your retirement date must be at least six months after the date of grant
of that award (otherwise, the normal termination of employment rules apply).

 

The enhanced benefit will be included in the Terms and Conditions applicable to
any new stock option and RPSR grants that you receive. This letter confirms that
the enhancement will also apply with respect to any Northrop Grumman stock
options and RPSRs granted to you in the past to the extent that you still hold
those grants. Please call [                    ] at [                    ] if
you have any questions.

 

Sincerely,

 

[Name, Title]